Citation Nr: 1520430	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  06-21 507	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for human immunodeficiency virus (HIV) and acquired immune deficiency syndrome (AIDS) with herpes simplex virus, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for depression not otherwise specified associated with HIV and AIDS with herpes simplex virus, currently rated as 70 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from November 1999 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas dated in January 2006 and April 2007.  

Additional VA treatment records were associated with the claims after a July 2009 statement of the case.  Although the records include treatment for depression and were not considered by the Agency of Original Jurisdiction (AOJ), the claim for depression is being remanded and there is no prejudice to the Veteran.  

The appeal is REMANDED to the AOJ. 


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran was last afforded a VA examination to assess the severity of his claim for HIV/AIDS in May 2008 and he was a last afforded a VA examination to assess the severity of his claim for depression in April 2007.  In light of the fact that the VA examinations are seven and eight years old, respectively, the Board has determined that the Veteran should be scheduled for current VA examinations to assess the nature and severity of the issues on appeal.   

VA treatment reports dated through April 2010 have been associated with the claims file and include treatment for depression.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.   
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2010 to the present.

2.  Schedule the Veteran for an examination by an appropriate specialist to ascertain the nature and severity of his HIV/AIDS.  The claims file and treatment records must be made available to, and be reviewed by, the examiner in connection with the examination and the examiner should so indicate in the report. 

The examiner should perform any tests or studies deemed necessary for an accurate assessment, including CD4+, CD8+, and T-cell percentages.  The examiner should indicate whether the Veteran's HIV disease is manifested by: 

(a) AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; 

(b) HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions; 

(c) refractory constitutional symptoms, diarrhea, and pathological weight loss; 

(d) recurrent constitutional symptoms, intermittent diarrhea, with the veteran on approved medication(s); 

(e) T4 cell count less than 200, 

(g) Hairy Cell Leukoplakia, 

(h) Oral Candidiasis. 

The examiner should give detailed clinical and laboratory findings of the symptomatology attributable to the Veteran's service-connected HIV/AIDS.  The examiner should explain the rationale for all opinions given.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his depression.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




